Name: Commission Regulation (EEC) No 456/89 of 23 February 1989 laying down certain provisions relating to the issue of STM certificates for seed potatoes
 Type: Regulation
 Subject Matter: trade policy;  means of agricultural production
 Date Published: nan

 24. 2. 89 Official Journal of the European Communities No L 52/25 COMMISSION REGULATION (EEC) No 456/89 of 23 February 1989 laying down certain provisions relating to the issue of STM certificates for seed potatoes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Whereas by Commission Regulation (EEC) No 3998/88 0 the Commission adopted interim protective measures relating to the suspension of the issue of STM certificates for certified seed potatoes falling within CN code 0701 1 0 00, applications for which were submitted after 22 December 1988 ; Whereas the indicative ceiling has been exceeded ; whereas that suspension should be extended until the end of the marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seed, HAS ADOPTED THIS REGULATION : Article 1 The issuing of STM certificates for certified seed potatoes falling within CN code 0701 10 00 is hereby suspended until 30 September 1989. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 354, 22. 12. 1988 , p. 32.